ORDER
PER CURIAM.
Appellant, Timothy Beaver, appeals from an order of the Circuit Court of the County of St. Louis dismissing his petition for review of an order of the Labor and Industrial Relations Commission finding appellant to have voluntarily left work which, therefore, disqualified him from receiving employment security benefits. We affirm.
We have reviewed the legal file, the transcript and the briefs of the parties and find no error on the part of the trial court. As we also find that a full opinion would have no precedential value in this case, we affirm the order of the trial court pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties herein, has been provided explaining the reasons for our holding.